               Case 1:20-cv-03519 Document 1 Filed 05/06/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
EMA FINANCIAL, LLC, a Delaware Limited Liability :                                   Case No.:
Company,                                                                         :
                                                                                 :
                                    Plaintiff,                                   :
                                                                                 :     COMPLAINT
          - against -                                                            :
                                                                                 :
WOD RETAIL SOLUTIONS, INC. f/k/a ELITE DATA :
SERVICES, INC., a Florida Corporation,                                           :
                                                                                 :
                                    Defendant.                                   :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


        Plaintiff, EMA Financial, LLC (“EMA” or “plaintiff”), by its undersigned attorneys, for

its complaint, respectfully alleges as follows:

                                         PRELIMINARY STATEMENT

        1.        This is an action for specific performance, a permanent injunction, breach of

contract, and related relief arising as the result of defendants’ conduct in connection with certain

agreements to purchase securities, a related convertible note agreement, and a settlement

agreement. After entering into negotiated, arms-length agreements, for which defendant WOD

Retail Services, Inc. (“WODI or “defendant”) received valuable consideration, WODI breached

the agreements, in numerous ways, including, inter alia, by: (i) failing to honor EMA’s notices of

conversion, (ii) failing to establish, maintain and increase a share reserve, (iii) failing to timely

submit their required SEC filings, (iv) and by admitting in public filings that it is insolvent and

unable to pay its debts as they come due. Accordingly, plaintiff seeks the relief set forth herein.

                                                         PARTIES
             Case 1:20-cv-03519 Document 1 Filed 05/06/20 Page 2 of 17



      2.        Plaintiff EMA Financial, LLC (“EMA” or “plaintiff”) is a limited liability company

duly organized under the laws of the State of Delaware and having a place of business located at

40 Wall Street, New York, New York.

      3.        The members of EMA reside in New York and Delaware.

      4.        For purposes of diversity, EMA is a citizen of New York and Delaware.

      5.        Upon information and belief, Defendant WOD Retail Solutions, Inc. f/k/a Elite

Data Services, Inc. (“WODI”) is a corporation organized and existing under the laws of the State

of Florida having its principal place of business located at 4447 N Central Expressway, Suite 110-

135, Dallas, Texas.

      6.        For purposes of diversity, WODI is a citizen of Florida and Texas.

      7.        WODI is a publicly traded company, trading under the symbol "WODI."

      8.        No member of EMA is a citizen of Florida or Texas.

      9.        There is therefore complete diversity of citizenship.

                                        JURISDICTION AND VENUE

      10.       The Court has jurisdiction pursuant to 28 U.S.C. §1332(a)(2) in that the action is

between citizens of different states and the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.

      11.       This Court has supplemental jurisdiction of Plaintiff’s various state law claims

pursuant to 28 U.S.C. Section 1367(a).

      12.       Venue is proper in this District pursuant to 27 U.S.C. §1391(a), in that it is a judicial

district in which a substantial part of the events or omissions giving rise to the claims occurred, or

a substantial part of the property which is subject to this action is situated.




                                                   2
                Case 1:20-cv-03519 Document 1 Filed 05/06/20 Page 3 of 17



     13.         Additionally, in the relevant agreements, defendant consented to jurisdiction and

venue in the Southern District of New York.

                      FACT COMMON TO ALL CLAIMS FOR RELIEF

       14.       On or about July 14, 2015, after arm’s-length negotiations, WODI executed a

Securities Purchase Agreement (the “SPA”) and issued a Convertible Note to EMA (the “Note”)

in the amount of $156,500. A true and correct copy of the Note is attached hereto as Exhibit A.

A true and correct copy of the SPA is annexed as Exhibit B.

       15.       The Note provides that EMA, at any time after the Issue Date of the Note, has the

right to convert all or part of the Note into shares of WODI common stock (the “Common Stock”).

Specifically, §1.1 of the Note provides in pertinent part:

       The Holder shall have the right, in its sole and absolute discretion, at any time and
       from time to time to convert all or any part of the outstanding amount due under
       this Note into fully paid and non-assessable shares of Common Stock.

Ex. A at 1.1.


       16.       Likewise, 1.4(a) of the Note provides that: “Subject to Section 1.1, this Note may

be converted by the Holder in whole or in part at any time and from time to time after the Issue

Date, by submitting to the Borrower a Notice of Conversion…”

       17.       As §1.2(a) of the Note dictates: “The conversion price hereunder (the "Conversion

Price") shall equal the lower of: (i) the closing sale price of the Common Stock on the Principal

Market on the Trading Day immediately preceding the Closing Date, and ((ii) 60% of the lowest

sale price for the Common Stock on the Principal Market during the twenty (20) consecutive

Trading Days immediately preceding the Conversion Date, provided, however, if the Company’s

share price at any time loses the bid (ex: 0.0001 on the ask with zero market makers on the bid on

level 2), then the Conversion Price may, in the Holder’s sole and absolute discretion, be reduced



                                                 3
             Case 1:20-cv-03519 Document 1 Filed 05/06/20 Page 4 of 17



to a fixed conversion price of 0.00001 (if lower than the conversion price otherwise), and

provided, further, that the Conversion Price shall be subject to Section 1.2(b) below.”

       18.     Further, under §1.4(d) of the Note: “Upon receipt by the Borrower from the Holder

of a facsimile transmission or e-mail (or other reasonable means of communication) of a Notice of

Conversion meeting the requirements for conversion as provided in this Section 1.4, the Borrower

shall issue and deliver or cause to be issued and delivered to or upon the order of the Holder

certificates for the Common Stock issuable upon such conversion within three (3) business days

after such receipt (the "Deadline").”

       19.     In order to ensure that sufficient shares are available for conversion, §1.3 of the

Note provides that:

       The Borrower covenants that the Borrower will at all times while this Note is
       outstanding reserve from its authorized and unissued Common Stock a sufficient
       number of shares, free from preemptive rights, to provide for the issuance of
       Common Stock upon the full conversion of this Note. The Borrower is required at
       all times to have authorized and reserved three (3) times the number of shares that
       is actually issuable upon full conversion of this Note (based on the Conversion Price
       of the Notes in effect from time to time)(the "Reserved Amount"). Initially, the
       Company will instruct the Transfer Agent to reserve eight million (8,000,000)
       shares of common stock in the name of the Holder for issuance upon conversion
       hereof. The Borrower represents that upon issuance, such shares will be duly and
       validly issued, fully paid and non-assessable.

       20.     In order to ensure that EMA at all times has shares reserved in connection with the

outstanding Note §5 of the SPA states that:

       In the event that the Company proposes to replace its transfer agent, the Company
       shall provide, prior to the effective date of such replacement a fully executed
       Irrevocable Transfer Agent Instructions in a form as initially delivered pursuant to
       this Agreement and the Securities (including but not limited to the provision to
       irrevocably reserve shares of Common Stock in the Reserved Amount (as defined
       in the Note) signed by the successor transfer agent to Company and the Company…
       The Company warrants that: (i) no instruction other than the Irrevocable Transfer
       Agent Instructions referred to in this Section 5, and stop transfer instructions to give
       effect to Section 2(f) hereof (in the case of the Conversion Shares, prior to
       registration of the Conversion Shares under the 1933 Act or the date on which the



                                                  4
                Case 1:20-cv-03519 Document 1 Filed 05/06/20 Page 5 of 17



          Conversion Shares may be sold pursuant to Rule 144 without any restriction as to
          the number of Securities as of a particular date that can then be immediately sold),
          will be given by the Company to its transfer agent and that the Securities shall
          otherwise be freely transferable on the books and records of the Company as and
          to the extent provided in this Agreement and the Note; (ii) it will not direct its
          transfer agent not to transfer or delay, impair , and/or hinder its transfer agent in
          transferring (or issuing)(electronically or in certificated form) any certificate for
          Conversion Shares to be issued to the Purchaser upon conversion of or otherwise
          pursuant to the Note as and when required by the Note and this Agreement; and
          (iii) it will not fail to remove (or direct its transfer agent not to remove or impair,
          delay, and/or hinder its transfer agent from removing) any restrictive legend (or to
          withdraw any stop transfer instructions in respect thereof) on any certificate for any
          Conversion Shares issued to the Purchaser upon conversion of or otherwise
          pursuant to the Note as and when required by the Note and this Agreement


          21.    The SPA requires that the Company must maintain its listing on the OTC Markets

and remain current in its reporting obligations. Under §4(e) of the SPA the Company must:

“comply in all respects with the Company’s reporting, filing and other obligations.”

          22.    Page 1 of the Note provides that the Company must repay the unpaid interest and

principal balance of the Note by July 14, 2016.

                                 WODI BREACHES THE AGREEMENTS

          23.    On August 3, 2018 WODI failed to file a Form 8-K in connection in accordance

with Section 4(h) of the SPA.

          24.    On February 5, 2016, in accordance with Section 1.3 of the Note, EMA requested

that WODI increase the number of shares in the reserve.

          25.    In violation of the various agreements WODI failed to increase the reserve of

shares.

          26.    As a result, EMA sent WODI a default notice.




                                                    5
             Case 1:20-cv-03519 Document 1 Filed 05/06/20 Page 6 of 17



       27.     On or about July 14, 2016, the Note matured, but WODI failed to pay or otherwise

satisfy the terms of the Note.

                       THE SETTLEMENT AGREEMENTS

       28.     On or about October 31, 2019, in order to settle their disputes, the parties entered

into an amendment to the Note (the “First Settlement Agreement”).

       29.     The First Settlement Agreement provides, inter alia, that the parties agree that the

default balance due under the Note will be limited to the sum of $375,000.00. The First Settlement

Agreement also provided for a “bleed out” in connection with the sale of the shares and for an

adjustment in the conversion price.

       30.     The First Settlement Agreement also provided that defendant pay the agreed upon

default balance amount of $375,000.00 on or before December 11, 2019 or the First Settlement

Agreement would be deemed null and void.

       31.     Defendant made no payments under the First Settlement Agreement and did not

pay the default balance of $375,000 by December 11, 2019.

       32.     As the result of defendant’s breach of the First Settlement Agreement, the parties

subsequently entered into an additional amendment on or about February 3, 2020 (the “Second

Settlement Agreement.”)

       33.     The Second Settlement Agreement provided that the parties agreed to limit the

default balance due under the Note to the sum of $380,000.00 with $50,000 to be paid on or before

February 10, 2020, $50,000 to be paid on or before February 17, 2020, $50,000.00 to be paid on

or before February 28, 2020, $50,000.00 to be paid on or before March 13, 2020 and $180,000.00

to be paid on or before March 31, 2020.




                                                6
             Case 1:20-cv-03519 Document 1 Filed 05/06/20 Page 7 of 17



       34.     The Second Settlement Agreement further provides that plaintiff agreed not to

effectuate any conversions provided that payment was timely made and that the Second Settlement

Agreement would be null in the event that the default balance of $380,000.00 was not timely paid

but that all other portions of the Note remained in full force and effect.

       35.     Defendant made a single payment of $50,000.00 under the Second Settlement

Agreement but made no other payments.

       36.     As a result of defendant’s breach of the Second Settlement Agreement, EMA was

entitled to convert the Note into shares of stock.

       37.     Accordingly, on or about February 21, 2020, plaintiff sent a notice of conversion

to the transfer agent, seeking to convert the sum of $4,110.00 into 1,000,000 shares of defendant’s

stock at a conversion price of $0.00486.

       38.     Defendant breached the various agreements by instructing its attorney to send a

letter to the transfer agent objecting to the conversion.

       39.      Accordingly, EMA is entitled to enforce each of its rights under the Note and SPA.

       40.      Section 3.2 of the Note provides for a breach in the event that:

       The Borrower fails to issue shares of Common Stock to the Holder (or announces
       or threatens in writing that it will not honor its obligation to do so at any time
       following the execution hereof or) upon exercise by the Holder of the conversion
       rights of the Holder in accordance with the terms of this Note, fails to transfer or
       cause its transfer agent to transfer (issue) (electronically or in certificated form) any
       certificate for shares of Common Stock issued to the Holder upon conversion of or
       otherwise pursuant to this Note as and when required by this Note, the Borrower
       directs its transfer agent not to transfer or delays, impairs, and/or hinders its transfer
       agent in transferring (or issuing) (electronically or in certificated form) any
       certificate for shares of Common Stock to be issued to the Holder upon conversion
       of or otherwise pursuant to this Note as and when required by this Note, or fails to
       remove (or directs its transfer agent not to remove or impairs, delays, and/or
       hinders its transfer agent from removing) any restrictive legend (or to withdraw
       any stop transfer instructions in respect thereof) on any certificate for any shares of
       Common Stock issued to the Holder upon conversion of or otherwise pursuant to
       this Note as and when required by this Note (or makes any written announcement,



                                                     7
              Case 1:20-cv-03519 Document 1 Filed 05/06/20 Page 8 of 17



       statement or threat that it does not intend to honor the obligations described in this
       paragraph)… It is an obligation of the Borrower to remain current in its obligations
       to its transfer agent. It shall be an event of default of this Note, if a conversion of
       this Note is delayed, hindered or frustrated due to a balance owed by the Borrower
       to its transfer agent…


       41.      Likewise, Section 5 of the SPA provides that

       Upon receipt of a duly executed Notice of Conversion, the Company shall issue
       irrevocable instructions to its transfer agent to issue certificates, registered in the
       name of the Purchaser or its nominee, for the Conversion Shares in such
       amounts as specified from time to time by the Purchaser to the Company upon
       conversion of the Note, or any part thereof, in accordance with the terms thereof
       (the "Irrevocable Transfer Agent Instructions"). In the event that the Company
       proposes to replace its transfer agent, the Company shall provide, prior to the
       effective date of such replacement, a fully executed irrevocable Transfer Agent
       Instructions in a form as initially delivered pursuant to this Agreement and the
       Securities (including but not limited to the provision to irrevocably reserve
       shares of Common Stock in the Reserved Amount (as defined in the Note))
       signed by the successor transfer agent to Company and the Company.


       42.     Further the Section 3.15 of the Note provides that it shall be considered an Event

of Default if: “The Borrower or any subsidiary of the Borrower shall make an assignment for the

benefit of creditors, or apply for or consent to the appointment of a receiver or trustee for it or for

a substantial part of its property or business, or such a receiver or trustee shall otherwise be

appointed.”

       43.     Each of these lawsuits, judgments, and the receivership triggered an event of default

under the terms of the Note. Additionally, in the Form 10-Q, filed with the SEC for the quarterly

period ending June 30, 2016, WODI admitted that it is likely insolvent and noted as follows:

       The Company incurred losses of $3,538,456 and $5,319,659 during the six months
       ended June 30, 2016 and 2015 respectively. Cash used in operating activities was
       $2,455,791 and $1,855,745 for the six months ended June 30, 2016 and 2015
       respectively. The Company is seeking additional sources of equity or debt
       financing, and there is no assurance these activities will be successful. These factors
       raise substantial doubt about the Company’s ability to continue as a going concern




                                                  8
             Case 1:20-cv-03519 Document 1 Filed 05/06/20 Page 9 of 17



       and the Company’s continued existence is dependent upon adequate additional
       financing being raised …


       44.     Accordingly, based upon its insolvency, WODI is in breach of Section 3.7 of the

Note which provides for a breach in the event of “Bankruptcy, insolvency, reorganization…”

Likewise, WODI breached Section 3(x) of the SPA that provides that: “the Company (after giving

effect to the transactions contemplated by this Agreement) is solvent…currently the Company

has no information that would lead it to reasonably conclude that the Company, could not, after

giving effect to the transaction contemplated by this Agreement, have the ability to, nor does it

intend to take any action that would impair its ability to, pay its debts from time to time incurred

in connection therewith as such debts mature.”

       45.     WODI also failed to pay the Note upon maturity.

       46.     Section 3.3 and 3.4 of the Note further provide for an event of default for each

breach of a covenant, representation, or warranty made by WODI in connection with the

Agreements.

       47.     Based on the foregoing events, WODI’s failure to honor EMA’s Notices of

Conversion and other actions and omissions has given rise to one or more “Event of Default”

pursuant to the terms the Note. In addition thereto, WODI’s conduct has caused multiple “Events

of Default” to occur.

       48.     Section 8 of the Note outlines the negotiated-for and agreed-upon remedies for the

differing Events of Default. Among other things, EMA is permitted to enforce any and all of

plaintiff’s rights under the Note and SPA, or otherwise as permitted by law.




                                                 9
              Case 1:20-cv-03519 Document 1 Filed 05/06/20 Page 10 of 17



        49.      Page 1 of the Note provides that: “Any amount of principal or interest on this Note

which is not paid when due shall bear interest at the rate of twenty-four (24%) per annum from the

due date thereof until the same is paid ("Default Interest").”

        50.      Due to WODI’s persistent and willful failure to remedy its various breaches, as of

filing the instant action, default interest has been accruing at a rate of 24%.

        51.      Section 3.16 of the Note provides that, in the event of default, “all other amounts

payable hereunder shall immediately become due and payable, all without demand, presentment

or notice, all of which hereby are expressly waived, together with all costs, including, without

limitation, legal fees and expenses, of collection, and the Holder shall be entitled to exercise all

other rights and remedies available at law or in equity.”

        52.      EMA has been, and continues to be, irreparably harmed by WODI’s failure to honor

the Notices of Conversion, failure to maintain a reserve, and failure to remain current in its required

SEC filings.

        53.      Damages from WODI’s failure to deliver the shares are inherently uncertain and

difficult to calculate. Since the parties entered in the Note in July of 2015, WODI’s Stock price

has fluctuated widely.

        54.      Thus, the timing of conversions and sale of stock would be essential to the

determination of damages. Because it is difficult to discern precisely when EMA would have sold

the converted shares, and how many it would sell had the conversion been honored, calculating its

losses is difficult.

        55.      All notices and prerequisites to bringing this action, if any, including notices of

default, have been complied with or were waived.

                                      FIRST CLAIM FOR RELIEF
                                     (SPECIFIC PERFORMANCE)



                                                  10
             Case 1:20-cv-03519 Document 1 Filed 05/06/20 Page 11 of 17




       56.     EMA realleges and incorporates by reference each and every allegation contained

in all preceding paragraphs of this Complaint as if fully set forth herein.

       57.     The agreements between plaintiff and defendant are valid agreements.

       58.     EMA substantially performed all portions of the agreements that were EMA’s

obligation to perform, except for those obligations for which performance was rendered impossible

by virtue of defendant’s breach. Among other things, EMA’s primary obligation under the various

agreements was to fund the purchase of the Note in accordance with the terms of the various

agreements, which EMA performed.

       59.     Pursuant to the Note, SPA, and related agreements, WODI is obligated to deliver

shares of WODI Common Stock pursuant to the agreement’s payment schedule, as well as to

provide with the transfer agent the necessary board resolutions sufficient to enable EMA to sell

the shares publicly without restriction.

       60.      Despite its obligation to do so, WODI has refused and failed to deliver said shares

of stock to EMA.

       61.     WODI has further failed to establish and increase the share reserve as required by

the various agreements between the parties. As a result of such failure and refusal by WODI, EMA

has suffered damages.

       62.      EMA has no adequate remedy at law.

       63.     In the absence of injunctive relief and specific performance, EMA will suffer

irreparable harm.

       64.     EMA requests, therefore, that the Court enter an order requiring WODI to

specifically perform the relevant agreements, including the SPA, Note, and letter to transfer agent,




                                                 11
                Case 1:20-cv-03519 Document 1 Filed 05/06/20 Page 12 of 17



and to deliver immediately to EMA the shares of its Common Stock pursuant to each notice and

Notice of Conversion submitted, and to establish and increase the share reserve, as well as to

provide EMA with the necessary resolutions, become current in its require SEC filings, and to take

whatever steps necessary (as per the terms of the agreement), sufficient to enable EMA to sell the

shares publicly without restriction.

                                        SECOND CLAIM FOR RELIEF
                                         (BREACH OF CONTRACT)


          65.      EMA realleges and incorporates by reference each and every allegation contained

in all preceding paragraphs of this Complaint as if fully set forth herein.

          66.      The Note and SPA, are valid and binding agreements.

          67.       As set forth more fully above, WODI breached the agreements. WODI’s numerous

breaches of the agreement include, but are not limited to:

   (i)          failing to honor the Notices of Conversion submitted; and

   (ii)         failing to make timely filings with the SEC; and

   (iii)        changing transfer agents, and failing to establish the share reserve; and

   (iv)         its failure to honor of the terms, conditions, representations and warranties of the SPA

                and Note;

   (v)          its default under the terms of the settlement agreements; and

   (vi)         admitting in writing that it is insolvent and unable to pay its debts as they mature, entry

                of judgments against it, and being placed into receivership;

   (vii)        failing to pay the Note upon maturity.

          68.      WODI’s conduct constitutes a breach of, and default under, the terms of the Note,

SPA and related agreements.




                                                      12
               Case 1:20-cv-03519 Document 1 Filed 05/06/20 Page 13 of 17



        69.      EMA has performed all obligations of the relevant agreements that were its

obligation to perform except for those obligations that it could not perform because of defendant’s

breaches herein.

        70.      WODI’s breach and default are governed by New York law under the terms of the

Note.

        71.      EMA is therefore entitled to an award of damages in an amount to be determined

at trial but in any event in excess of principal in the sum $380,000.00, including without limitation

the balance of any portion of the Note that ultimately is not converted into shares, along with

default interest, liquidated damages, and damages as provided for in the Note and by law.

                                    THIRD CLAIM FOR RELIEF
                                    (PERMANENT INJUNCTION)


        72.      EMA realleges and incorporates by reference each and every allegation contained

in each preceding paragraph of this Complaint as if fully set forth herein.

        73.      §4.10 of the Note provides:

        Borrower acknowledges that the remedy at law for a breach of its obligations under
        this Note will be inadequate and agrees, in the event of a breach or threatened
        breach by the Borrower of the provisions of this Note, that the Holder shall be
        entitled, in addition to all other available remedies at law or in equity, and in
        addition to the penalties assessable herein, to an injunction or injunctions
        restraining, preventing or curing any breach of this Note and to enforce specifically
        the terms and provisions thereof, without the necessity of showing economic loss
        and without any bond or other security being required.

        74.      Pursuant to its obligations under the relevant agreements, WODI is obligated to

deliver shares of its Common Stock, along with the necessary resolutions and acceptance of the

legal opinions furnished by EMA, sufficient to enable EMA to sell the shares publicly without

restriction.




                                                 13
             Case 1:20-cv-03519 Document 1 Filed 05/06/20 Page 14 of 17



       75.     Despite its obligation to do so, WODI has failed and refused to deliver said shares

of stock to EMA as required by each of the Notice of Conversion and requests for shares under the

settlement agreement.

       76.     Under the various agreements, WODI was also required to increase and maintain

the share reserve, which it failed to do.

       77.     Though required to under the terms of the Note and SPA, WODI failed to file the

required documents with the SEC, although it is now current.

       78.     As a result of such refusal by WODI, EMA has suffered damages.

       79.     EMA has no adequate remedy at law.

       80.      In the absence of injunctive relief, EMA will suffer irreparable harm.

       81.     Additionally, WODI consented to an injunction when entering into the Note and

SPA.

       82.      EMA requests, therefore, that the Court enter an order enjoining and requiring

WODI to deliver the shares of stock as called for in the relevant agreements in response to the

Notice of Conversion, including any future notice of conversion, and requests for shares that were

or will be sent, to increase and maintain its shares reserve, and to honor future conversion notices.

                                 FOURTH CLAIM FOR RELIEF
                            (COSTS, EXPENSES & ATTORNEYS FEES)


       83.     EMA realleges and incorporates by reference each and every allegation contained

in each preceding paragraph of this Complaint as if fully set forth herein.

       84.     In accordance with the agreements between the parties, WODI agreed to pay all

costs and expenses, including reasonable attorneys’ fees and expenses, incurred by EMA in

collecting any amount under the Note or breach of the Agreements.




                                                 14
             Case 1:20-cv-03519 Document 1 Filed 05/06/20 Page 15 of 17



       85.     Section 4.5 of the Note states, “If default is made in the payment of this Note, the

Borrower shall pay the Holder hereof costs of collection, including reasonable attorneys' fees.”

       86.     Therefore, EMA is entitled to an award against WODI for costs and expenses

incurred in the prosecution of this lawsuit, including reasonable legal fees.

                          FIFTH CLAIM FOR RELIEF
        (BREACH OF THE SECOND SETTLEMENT AGREEMENT-PLEAD IN THE
                            ALTERNATIVE)


       87.     EMA realleges and incorporates by reference each and every allegation contained

in each preceding paragraph of this Complaint as if fully set forth herein.

       88.     As set forth above, EMA and WODI entered into the Second Settlement

Agreement.

       89.     The Second Settlement Agreement is a valid and binding agreement.

       90.     As set forth more fully above, WODI breached the agreement.

       91.     Among other things, the Second Settlement Agreement provides that WODI

agreed to pay EMA the sum of $380,000.00 over a period of approximately 6 weeks.

       92.      WODI failed to make the payments called for in the Second Settlement

Agreement, and thus breached the Second Settlement Agreement.

       93.     EMA has performed all obligations of the Second Settlement Agreement that

were its obligation to perform except for those obligations that it could not perform because of

defendant’s breaches herein.

       94.     EMA is therefore entitled to an award of damages in an amount to be determined

at trial but in any event in excess of $380,000.00, less any payments made, in addition to all

other amounts otherwise due under the Note.

                                     CLAIM FOR RELIEF



                                                 15
              Case 1:20-cv-03519 Document 1 Filed 05/06/20 Page 16 of 17



WHEREFORE, Plaintiff EMA seeks judgment against Defendants as follows:

       i.       On the First Claim for Relief, EMA requests that the Court enter an Order requiring

Defendant to specifically perform the relevant agreements, including the SPA, Note, and letter to

transfer agent, and to deliver immediately to shares of its Common Stock pursuant to each Notice

of Conversion, and share requests, file the necessary filings in order to become current in their

required SEC filings, and provide the necessary resolutions and acceptance of the legal opinions

furnished by EMA, sufficient to enable EMA to sell the shares publicly without restriction, and to

increase and maintain its shares reserve.

      ii.       On all Second Claim for Relief, for damages in an amount to be determined, but in

any event in excess of Three Hundred and Eighty Thousand Dollars ($380,000.00); and

     iii.       On the Third Claim for Relief, the issuance of an injunction enjoining and requiring

Defendant to deliver the shares of stock as called for in the relevant agreements in response to the

Notice of Conversion that was sent and to increase and maintain its share reserves and to honor

future conversion notices; and

     iv.        On the Fourth Claim for Relief for an award of EMA’s costs and expenses in

prosecuting this action, including reasonable legal fees;

      v.        On the Fifth claim for Relief, awarding damages of $380,000.00 in addition to all

other amounts otherwise due under the Note, less any payments made;

     vi.        On all Claims for Relief, for interest, attorneys’ fees and the costs and

disbursements of this action; and

    vii.        For such other further relief as the Court may deem just, proper, and in the interest

of justice.




                                                 16
         Case 1:20-cv-03519 Document 1 Filed 05/06/20 Page 17 of 17



Dated: May 5, 2020
     New York, New York

                                   LAW OFFICE OF JEFFREY FLEISCHMANN PC
                                        By: /s/Jeffrey Fleischmann
                                      Jeffrey Fleischmann, Esq.

                                   Attorneys for Plaintiff EMA Financial, LLC

                                   150 Broadway, Suite 900
                                   New York, N.Y. 10038
                                   Tel. (646) 657-9623
                                    Fax (646) 351-0694
                                    jf@lawjf.com




                                    17
